Citation Nr: 9912912	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc and joint disease, lumbosacral 
spine with degenerative joint disease, thoracic spine with 
history of T-12 irregularity with disc pathology from April 
7, 1972 to June 15, 1993.

2.  Entitlement to an increased evaluation for degenerative 
disc and joint disease, lumbosacral spine, in excess of 20 
percent from June 16, 1993; in excess of 40 percent from 
September 29, 1995; and in excess of 60 percent on and after 
September 23, 1997.

3.  Entitlement to an increased evaluation for degenerative 
disc disease, thoracic spine, with history of T-12 
irregularity with disc pathology, in excess of 20 percent 
from June 16, 1993, and in excess of 40 percent on and after 
September 23, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from November 1966 to November 
1970.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver following the veteran's 
reopened claim for increased compensation for his back 
disorder filed on June 16, 1993.

The case was before the Board in January 1997 when it was 
remanded for specific development.  At that time, the 
certified issue was entitlement to an evaluation in excess of 
20 percent for a disorder then characterized as 
irregularities of the 12th thoracic vertebra with disc 
pathology.  

After the case was received by the RO, a rating action in May 
1997 clarified that the service-connected disability should 
not have been limited to the thoracic spine, but rather, from 
April 1972, had included the lumbar spine as well.  The RO 
assigned a retroactive 20 percent rating from April 1972 for 
the aggregate back disability.  

Accordingly, the question of entitlement to an increased 
rating for the aggregate back disorder from that date, April 
7, 1972, has to that limited extent, become part of the 
current appeal as it is the initial rating in which the 
lumbar spine was included as well as the thoracic.  
Accordingly, that issue is now part of the current appeal as 
reflected in issue #1 on the front page of this decision.  

The case was remanded by the Board in September 1997 for 
further development with regard to the ratings of the 
thoracic and lumbar spine disabilities separately from the 
date of the reopened claim, June 16, 1993, and accordingly 
they are not initial ratings.  However, the RO nonetheless 
assigned "staged" ratings for the periods in question, and 
accordingly these issues on appeal are as shown as issues ## 
2 and 3 on the front page of this decision.  Since they are 
not, for the most part, the maximum ratings assignable, the 
issues remain on appeal pursuant to AB v. Brown, 6 Vet. App. 
35 (1993).  

The veteran has since raised arguments with regard a number 
of other issues, none of which are part of the current 
appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

With regard to the now combined 20 percent rating assigned 
for lumbar and thoracic spine disabilities from April 1972 to 
June 1993, the Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 must be 
considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes, which are delineated at length.

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

The Court noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Numerous decisions and opinions have been rendered in this 
context with specific regard to back disabilities, more 
specifically the applicability of the concept of considering 
pain in the evaluation, when rating an intervertebral disc 
syndrome.

In that regard, a recent VA Office of General Counsel 
Precedent Opinion is to the effect that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with the injury to the sciatic nerve may cause 
limitation of motion of the pertinent portion of the spine.  
Therefore, pursuant to Johnson v. Brown, op. cit., 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  

When a veteran has received less than the maximum under Code 
5293 based upon symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45 even though the 
rating corresponds to a maximum rating assignable under 
another Code pertaining to limitation of motion.  

Furthermore, the Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of exceptional or unusual circumstances 
indicating that the rating schedule, including 38 C.F.R. 
§§ 4.40, 4.45 and/or 4.71a may be inadequate to compensate 
for the average impairment of earning capacity due thereto, 
regardless of the fact that a veteran may have a maximum 
schedular rating under a Code based on limitation of motion.  
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).


The General Counsel specifically stated that since 38 C.F.R. 
§ 4.45(f) states that "[p]ain on movement" is a relevant 
consideration for determinations of joint disabilities...it 
also states that the cervical, dorsal (thoracic), and lumbar 
vertebrae are considered groups of minor joints, and, in 
particular, the "lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions."  

The Opinion also noted that Diagnostic Code 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to intervertebral 
disc syndrome in terms of "symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc." 

[The Opinion cited Dorland's Illustrated Medical Dictionary 
1493, 1132 (28th ed. 1994), which defines "sciatic" as 
"pertaining to or located near the sciatic nerve or vein," 
and "neuropathy" as a "functional disturbance or 
pathological change in the peripheral nervous system."  The 
clinical features of sciatic neuropathy include lower leg and 
hamstring weakness, flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of flexion and extension 
of the toes, and loss of inversion and eversion of the foot.  
The Opinion quoted numerous medical authorities with regard 
to the peripheral nervous system, and noted that in addition, 
"sciatica, which refers to pain radiating along the course of 
the sciatic nerve, most often down the buttock and posterior 
aspect of the leg to below the knee, may result in motor 
deficits"].  

The Opinion also noted that in evaluating a veteran's 
disability under DC 5293 based upon symptomatology which 
includes limitation of motion, the rating schedule indicates 
that consideration must be given to 38 C.F.R. §§ 4.40 and 
4.45, notwithstanding the maximum rating available under a 
different diagnostic code.  It also noted that 38 C.F.R. 
§ 4.14 , states that the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided.  See 
also VAOPGCPREC 23-97, para. 3. 




It was also indicated that the same symptomatology for a 
particular condition should not be evaluated under more than 
one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  An example was given where a veteran could not be 
rated under DC 5293 for intervertebral disc syndrome based 
upon limitation of motion, and also be rated under, for 
example, DC 5292, because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses.  However, in 
keeping with 38 C.F.R. § 4.7, the disability could be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  

It also addressed the applicability of 38 C.F.R. 
§ 3.321(b)(1)when a veteran receives less than the maximum 
rating under DC 5293, even though that rating is the maximum 
schedular rating under a related diagnostic code based upon 
limitation of motion.  

Congress, in authorizing VA to establish a rating schedule, 
authorized consideration in rating decisions of factors 
affecting the individual, where necessary to reflect the true 
measure of disability.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-
91), para. 5.  Under 38 C.F.R. 3.321(b)(1), the "governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards."  

The General Counsel held that "Diagnostic Code (DC) 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, [pursuant to Johnson case], 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.





Finally, in a recent decision directly impacting on this 
facet of the current appeal, the Court has held that in 
initial rating cases, "staged ratings" are a possible 
alternative to a more equitable rating of disabilities.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With regard the first issue shown on the front cover of this 
decision, the claim deals with an initial rating, the 
provisions of Fenderson as to staged ratings must be 
addressed, and the RO has not yet had that opportunity.  
Moreover, in assigning staged ratings, the various other 
applicable provisions with regard to pain, etc., identified 
above, must also be fully addressed.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to the claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
deferring adjudication of issues prepared and certified for 
appellate review pending a remand of the case to the RO for 
further development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for medical care professionals, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his lumbar and 
thoracic spine disabilities since 
service.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by appropriate specialists 
for the purpose of ascertaining the 
extent of severity of his degenerative 
joint disease of the thoracic and lumbar 
spine.  The claims file, separate copies 
of this decision, and copies of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 should be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and each examination 
report must be annotated by each examiner 
in this regard.  Any further indicated 
special studies must be conducted.  The 
examiners must address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59, in 
examining and evaluating the appellant's 
degenerative disc and joint disease of 
the lumbar and thoracic spine.  Any 
opinions expressed as to the severity of 
these disabilities must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate issue #1 on the front page 
of this decision with application of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999), and all issues with application 
of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 
Esteban.  

The RO should also document its 
consideration of the application of 
38 C.F.R. § 3.321(b)(1).


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


